Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 25, and 28-31 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 21 recites the at least one carrier robot is arranged to pick, one by one, reinforcement bars from the reinforcement bar provider and to arrange, one by one, the reinforcement bars on the surface in accordance with said reinforcement cage information in a plurality of reinforcement layers to create at least a first and a second layer of the reinforcement cage, wherein the first layer of said plurality of reinforcement layers is a layer of the reinforcement cage closest to the surface. It is unclear how the reinforcement bars can be both on the surface and in vertical layers such that one layer is closer to the surface. For purposes of examination, this limitation will be interpreted as the reinforcement bars can be arranged on the surface and the reinforcement bars can be arranged in the claimed plurality of layers.
Claims 25 and 28-31 are rejected for depending from claim 21.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dick (USP 4,667,452) in view of Nussbaumer (EP 1145783).
Claim 21 recites an arrangement for producing a reinforcement cage on a surface of said arrangement from at least one roll of reinforcement bar. Dick is directed to a method of automating the fabrication of reinforcing cages that comprise at least two spaced apart reinforcing mats connected by connector bars (fig. 3, col. 1 lines 7-16, col. 2 lines 19-24). The reinforcing cages are fabricated by an arrangement including a bending device 20, conveyor 34, and welding machine 37 (fig. 6, col. 5 lines 9-12 & 35-40). The arrangement comprises at least one roll of reinforcement bar as detailed below. Claim 1 further recites the arrangement comprising a control unit, … the control unit is arranged to provide reinforcement cage information relating to at least one from the group of position, order, and dimension of reinforcement bars in said reinforcement cage. Dick teaches the bending device 20 having a control unit that can be programmed so that the connector bars can be made automatically with differing dimensions (col. 5 lines 27-31). Claim 1 further recites the arrangement comprising an assembler, … the assembler is arranged to assemble, one by one, reinforcement bars in accordance with said reinforcement cage information, thus producing said reinforcement cage. Dick teaches a bending device, conveyor, and welding machine, which together comprise the assembler, that are configured to automatically assemble reinforcement bars 1 one by one to mats to form the reinforcing cage in accordance with the cage information programmed into the bending device (fig. 6, col. 5 lines 9-41).
Claim 21 recites the assembler comprises a reinforcement bar provider. Dick teaches the assembler comprising a wire bending device 20 that provides connecting bars 1, 1a (fig. 6, col. 5 lines 9-12 & 27-31). Claim 21 recites the assembler further comprising at least one carrier robot, … the at least one carrier robot being arranged to pick, one by one, reinforcement bars from the reinforcement bar provider and to arrange, one by one, the reinforcement bars … in a plurality of reinforcement layers to create at least a first and a second layer of the reinforcement cage, wherein the first layer of said plurality of reinforcement layers is a layer of the reinforcement cage closest to the surface. Robot is being interpreted to mean a machine that is capable of carrying out actions automatically. Dick teaches the assembler comprising a conveyor 34 having 
Claim 21 further recites an attachment robot, … the attachment robot being arranged to attach the reinforcement bars … to each other in accordance with said reinforcement cage information. Dick teaches the assembler including a welding machine 37 that is automatically operated and configured to weld the connecting bars 1 to each other via the mats 7, 8 (fig. 6, col. 4 lines 50-54, col. 5 lines 36-41). 
Dick is silent as to the relative positions of the mats and the surface during welding, thus, Dick fails to explicitly teach the at least one carrier robot being configured to arrange, one by one, the reinforcement bars on the surface; the attachment robot arranged to attach the reinforcement bars on the surface; the reinforcement cage is made on said surface. Since this 
Nussbaumer is directed to forming reinforcement cages from mats (para. [0001], wherein all references to the Nussbaumer specification refer to the translation submitted with the IDS filed on February 1, 2017). As illustrated in fig. 2 of Nussbaumer, the mat 11 is placed on a surface and the gripper device and welding electrodes are configured to place connector bars on the mat and weld the bars to the mat (para. [0014]).
In this case, both Dick et al. and Nussbaumer are directed to welding connector bars to mats. Dick et al. is silent as to the relative positions of the mats and the surface during welding. Nussbaumer teaches one of skill in the art that it is predictable for a mat to be placed on the surface during welding such that the gripping device and welding electrodes are configured to move close enough to the surface such that the connector bars can be welded to the mat on the surface. Thus, it would be obvious to modify Dick such that at least one of the mats being welded together is positioned on the surface when the reinforcement cage is made.
Given the above modification, since the arrangement of Dick in view of Nussbaumer is capable of welding bars/mats placed on the surface to other bars, the carrier robot is capable of placing reinforcement bars on the surface, and the attachment robot is capable of welding bars that are on the surface. 
Claim 21 further recites the control unit is arranged to instruct the reinforcement bar provider to provide reinforcement bars in accordance with said reinforcement cage information. Dick teaches that the programmed control unit instructs the bending device to create connector bars 1 having predetermined dimensions and to space the reinforcing mats a predetermined distance from each other (col. 4 line 59 – col. 5 line 8, col. 5 lines 27-31).
Claim 21 further recites the reinforcement bar provider further comprises a supply having at least one roll of reinforcement bar, the reinforcement bar provider being arranged to: select a roll of reinforcement bar having a dimension in accordance with said reinforcement cage information, retrieve and straighten a part of the roll of reinforcement bar, wherein the part is a straight reinforcement bar, and bend, and/or cut the part in accordance with said reinforcement cage information. Dick teaches the bending device 20 draws steel bar from a roll 
Dick teaches the carrier and attachment robots are configured to attach connector bars within the entire area of the mats (figs. 3 & 6, col. 3 line 67 – col. 4 line 22). Thus, Dick teaches that the mats and robots are movable with respect to each other such that the robots can be positioned within the entire area of the mats. However, Dick fails to explicitly teach how the robots and mats move with respect to each other. Thus, Dick fails to explicitly teach the at least one carrier robot and the attachment robot are movable above the surface in the first direction. However, this would have been obvious in view of Nussbaumer.
Nussbaumer teaches that both welding electrodes and carrier robots can move in a first direction over the surface/mats in order to attach connector bars to mats at different locations within the first direction (fig. 2, para. [0014]). The robots are capable of moving in the first direction over the entire width of the surface/mats (fig. 2).
In this case, both Dick et al. and Nussbaumer are directed to welding connector bars to mats. While Dick teaches the carrier and attachment robots are configured to attach connector bars within the entire area of the mats, Dick is silent as to how the carrier and attachment robots specifically move with respect to the mats. Nussbaumer teaches that it is predictable for carrier and attachment robots to move in a first direction with respect to the mats/surface in order to attach connector bars at different locations within the first direction. Thus, it would be obvious to modify Dick such that the carrier and attachment robots can move in a first direction over the entire width of the mats/surface. 
Given the above modification, Dick et al. still fails to explicitly teach the at least one carrier robot and the attachment robot are movable above the surface in a second direction, wherein the second direction is orthogonal to the first direction, such that the at least one carrier robot and the attachment robot are movable over the entire surface, said surface encompasses the entire reinforcement cage. 

Dick fails to explicitly teach the reinforcement bar provider is placed next to a first side of said surface of the arrangement, said first side extending in a first direction. However, this would have been obvious in view of a separate teaching of Nussbaumer not yet used in the current rejection.
As illustrated in fig. 2 of Nussbaumer, the mat 11 is placed on a surface. A first side of the surface is  illustrated in annotated fig. 2 of Nussbaumer, below, wherein the first side extends in the direction of the line illustrated.

    PNG
    media_image1.png
    553
    833
    media_image1.png
    Greyscale

next to the first side. Nussbaumer further teaches the welding device 18/19 and the carrier robot 12/13 are movable above the surface the mat 11 is on in a direction parallel to the first direction and in a vertical direction, which is orthogonal to the first direction, such that they are movable over the entire surface, i.e. movable within substantially the entire frame 15 (figs. 2 & 3, para. [0014]).
In this case, both Dick et al. and Nussbaumer are directed to welding connector bars to mats. Dick et al. is silent as to the specific location of the reinforcement bar provider with respect to the surface. Nussbaumer teaches one of skill in the art that it is known for the reinforcement bar provider to be located next to the first side of the surface and this will predictably allow the robots to position and weld connector bars provided by the reinforcement bar provider to the mats. Thus, it would be obvious to position the reinforcement bar provider of Dick et al. next to the first side.
Claim 25 recites the at least one carrier robot being arranged to hold the part during bending and/or cutting of the part. Dick teaches that the conveyor 34 and magnet 35 hold the bar 1 during at least during the cutting of the bar (fig. 6, col. 5 lines 35-36).
Claim 28 recites at least one holder arranged on the surface and arranged for receiving at least one reinforcement bar. Dick teaches the welding device having holders that are configured to automatically receive and place reinforcing mats 7, 8 to be connected at predetermined distances from another (col. 4 line 66 – col. 5 line 2). The welding device, and therefore the holder, is arranged on a surface and adjacent to the mats 7, 8. 
Claim 29 recites a crane arranged to transport the reinforcement cage from the surface to a form. Crane is being interpreted as a machine used to move objects by suspending them from an arm or beam. In light of Applicant’s originally filed specification, form is being interpreted as an area used for casting objects. Dick teaches using a lift rod 15 connected to a supporting beam 16 to lift and lower the finished reinforcing cage 18 from a surface to a casting mold so that the cage 18 can be immersed in a casting material (fig. 5, col. 4 lines 23-38).
Regarding, claim 30, Dick fails to explicitly teach a protective tent arranged over at least one of the control unit, the reinforcement bar provider, the at least one carrier robot, the attachment robot, and the surface. Protective tent is being interpreted as a protective housing that can shield an element from the weather. This limitation would have been obvious in view of a separate teaching of Nussbaumer.
Nussbaumer teaches the bar bending and cutting machines to be located in a protective housing 9 (fig. 2, para. [0013]). Fig. 2 of Nussbaumer illustrates steel bar from a roll 17 being brought into a machine 9 having a covering that at least helps protects the internal components from rain and wind.
It would be obvious to modify Dick et al. such that at least bending and cutting apparatuses of the reinforcement bar are within a protective housing. Dick et al. teaches a reinforcement bar provider having bending and cutting apparatuses. Nussbaumer teaches one of ordinary skill in the art that bending and cutting apparatuses for steel bar may be located within a protective housing. It would be predictable to one of ordinary skill in the art that providing the bar bending and cutting machines of Dick within a protective housing will allow the bending and cutting machines to function as intended while providing protection from the weather.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. as applied to claim 21, above, and further in view of Ban (US 2006/0104788).
Regarding claim 31, Dick et al. teaches selecting prefabricated connecting rods as detailed in the rejection of claim 26, above, however, Dick et al. fails to explicitly teach the at least one carrier robot being arranged to acquire at least one image of reinforcement bars provided by the reinforcement bar provider, to compare the at least one image with at least one stored image, and to pick reinforcement bars in accordance with a result of the comparison. This limitation would have been obvious in view of Ban.
Ban is directed to an object picking system for picking up objects (para. [0002]). Ban teaches a system including a robot mechanical section 40 and a video camera 36 (fig. 2, paras. [0027] & [0029]). Ban teaches moving the robot mechanical section 40 to a previously taught position with respect to workpieces W and capturing a two-dimensional image of the workpieces W with the video camera 36 (fig. 4, paras. [0038]-[0039]). The system then attempts to detect which workpiece W corresponds to stored appearance information of a workpiece to 
It would be obvious to modify the method of Dick et al. such that the conveyor robot has a camera attached thereto and, prior to picking up a connecting bar, is configured to take a picture of the connecting bar and determine if the shape of the connecting bar matches a stored shape. In this case, Dick et al. teaches that a magnet and conveyor may grab and transport prefabricated connecting bars to a welding machine. Ban teaches one of ordinary skill in the art that a robot is able to select an object having a desired shape from a plurality of objects by capturing a two-dimensional image of the plurality of objects. Ban teaches that the robot may be configured to compare the captured objects with a stored model of the desired object in order to determine which captured object has a shape that corresponds to the desired object. As such, Ban teaches one of ordinary skill in the art that it is predictable to add a camera onto a robot configured to pick objects up. Ban further teaches one of ordinary skill in the art that it is predictable to compare two dimensional pictures of objects to stored models.

Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 7-8 of the remarks, Applicant argues that while the robots of Dick in view of Nussbaumer can move over the entire width of the mats/surface, that it fails to teach the robots also able to move over the entire length of the mats/surface.
The examiner agrees that Dick in view of Nussbaumer fail to explicitly teach the robots also being able to move over the entire length of the mats/surface. However, as detailed in the above rejection to claim 21, merely making a device movable is not patentable absent a new or unexpected result.
On pages 8-10 of the remarks, Applicant argues that neither Dick nor Nussbaumer teach the carrier robot capable of creating a plurality of layers of the reinforcement bars that are at different distances from the surface. 
As detailed in the rejection to claim 21, due to the arrangement of the reinforcement bars between two mats as taught by Dick, and that the arrangement of Dick is capable of forming cages of more than two mats (or at least capable of welding reinforcement bars that extend upward and downward from a mat), the carrier and attachment robots are, regardless of the orientation of the mats during welding, capable of positioning and welding reinforcement bars to mats such that the reinforcement bars comprise a plurality of vertically spaced layers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”